UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported):June 2, 2011 TAUBMAN CENTERS, INC. (Exact Name of Registrant as Specified in its Charter) Michigan (State or Other Jurisdiction of Incorporation) 1-11530 38-2033632 (Commission File Number) (I.R.S. Employer Identification No.) 200 East Long Lake Road, Suite 300, Bloomfield Hills, Michigan 48304-2324 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, Including Area Code: (248) 258-6800 None (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders At the annual meeting of shareholders of the Company on June 2, 2011, shareholders elected the three director nominees for three-year terms, ratified the appointment of KPMG LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2011, and approved the Company’s named executive officer compensation. On Proposal 4, the most votes were received for an advisory vote on named executive officer compensationonce every year.In light of such voting results, the Board of Directors of the Company has determined that it will implement an annual advisory vote on named executive officer compensation until the next required advisory vote on such frequency. The results of the voting are shown below*: Proposal 1 — Election of Directors Nominees Votes For Votes Withheld Broker Non-Votes Robert S. Taubman Lisa A. Payne William U. Parfet Proposal 2 — Ratification of Appointment of Independent Registered Public Accounting Firm Votes For Votes Against Abstain Proposal 3 — Advisory Vote on Named Executive Officer Compensation Votes For Votes Against Abstain Broker Non-Votes Proposal4 — Advisory Vote on the Frequency of an Advisory Vote on Named Executive Officer Compensation Once Every Year Once Every Two Years Once Every Three Years Abstain Broker Non-Votes *For Proposal 1, the three nominees receiving the most votes cast were elected as directors.Proposals 2 and 3, required the affirmative vote of 66⅔% of the outstanding voting shares for approval; the total outstanding voting shares as of the record date, April 4, 2011, were 81,016,282shares.For Proposal 4, the option receiving the most votes was deemed to be the advisory voting frequency. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 3, 2011 TAUBMAN CENTERS, INC. By:/s/ Lisa A. Payne Lisa A. Payne Vice Chairman and Chief Financial Officer
